***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
                   KATE B. CYGANOVICH v.
                   THOMAS J. CYGANOVICH
                         (AC 41445)
                     Alvord, Sheldon and Eveleigh, Js.

                                  Syllabus

The defendant, whose marriage to the plaintiff previously had been dis-
   solved, appealed to this court from the judgment of the trial court
   resolving several of the parties’ postjudgment motions. The defendant
   claimed, inter alia, that the trial court, in granting his motion for a
   modification of child support, improperly calculated his modified child
   support obligation. Held that the trial court did not abuse its discretion
   by ordering the defendant to pay child support in the amount of $225
   per week, or $975 per month; it having been undisputed that the parties
   in the present case shared custody of their child, the defendant was not
   entitled to modified child support in an amount calculated according
   to the formula applicable to a split custody arrangement, and although
   the parties had a shared custody agreement in which they each have
   custody of their child 50 percent of the time, evidence was presented
   from which the court could have found that the parties do not spend
   equal amounts of money to support their child, and, therefore, the record
   did not support the defendant’s contention that the parties spend equal
   amounts of money to support their child, or his claim that they testified
   as such at the hearing.
            Argued January 8—officially released April 9, 2019

                            Procedural History

   Action for the dissolution of a marriage, and for other
relief, brought to the Superior Court in the judicial dis-
trict of Stamford-Norwalk and tried to the court, Hon.
Stanley Novack, judge trial referee; judgment dissolving
the marriage and granting certain other relief; there-
after, the court, Heller, J., granted the defendant’s
motion for modification of child support and denied
the plaintiff’s motion for contempt, and the defendant
appealed to this court. Affirmed.
  Thomas J. Cyganovich, self-represented, the appel-
lant (defendant).
  Kate B. Cyganovich, self-represented, the appellee
(plaintiff).
                         Opinion

  ALVORD, J. In this postdissolution matter, the defen-
dant, Thomas J. Cyganovich, appeals from the judgment
of the trial court resolving several of the parties’ post-
judgment motions. On appeal, the defendant claims that
the court improperly calculated his modified child sup-
port obligation.1 We affirm the judgment of the trial
court.
  The record reveals the following undisputed facts and
procedural history. The defendant married the plaintiff,
Kate B. Cyganovich, on December 30, 2008. During the
marriage, the parties had one child together. On June
13, 2016, the plaintiff filed the underlying complaint for
dissolution of marriage. On June 30, 2016,2 the court
rendered judgment dissolving the parties’ marriage.
  The judgment of dissolution incorporated by refer-
ence the terms of a separation agreement, which was
dated June 22, 2016, and had been filed with the court
on June 23, 2016. Under the terms of the separation
agreement, the defendant was obligated to pay to the
plaintiff $1291 per month, or $298 per week, in child
support. In addition, the separation agreement provided
for a shared custody arrangement with respect to the
parties’ child.3
  In September, 2017, pursuant to the terms of the
separation agreement,4 the plaintiff informed the defen-
dant that her income had increased. At the time the
dissolution judgment was rendered, the plaintiff’s net
weekly income had been $674. Because she had
changed employment, the plaintiff’s net weekly income
had increased to $1000.
   On September 14, 2017, the defendant filed a motion
for modification, postjudgment, in which he sought a
reduction in the amount of child support that he is
obligated to pay, due to a substantial change in the
financial circumstances of the parties. On September
27, 2017, the plaintiff filed a motion for modification,
postjudgment, to modify the terms of the dissolution
judgment with respect to the allocation of the health
insurance premiums paid by the parties for their
minor child.
  Prior to the parties’ hearing on the postjudgment
motions, a family relations officer prepared a child sup-
port guidelines worksheet for the parties. According to
the worksheet, the family relations officer concluded
that the presumptive child support obligation was $424
per week, of which the plaintiff’s share was 37 percent,
or $157 per week, and the defendant’s share was 63
percent, or $267 per week. In addition, on the first page
of the worksheet, the family relations officer provided
a handwritten notation: ‘‘Split custody $110.’’
   On November 6, 2017, the trial court, Heller, J., held
a hearing on the parties’ postjudgment motions. In addi-
tion to arguing that the child support order should be
modified due to a substantial change in the parties’
financial circumstances, the defendant urged the court
to deviate from the presumptive support amount
because of the parties’ shared custody arrangement.
   The defendant also alerted the court to the family
relations officer’s calculation. He explained that the
family relations officer ‘‘took [his] obligation and sub-
tracted [the plaintiff]’s obligation amount so the [$110]
was the difference from what [his] obligation would be
minus hers.’’ The court noted that it would look at the
family relations officer’s analysis.
   In its memorandum of decision issued on March 5,
2018, the court granted the defendant’s motion for modi-
fication and denied the plaintiff’s motion for modifica-
tion.5 In granting the defendant’s motion for
modification, the court ordered the defendant to pay
child support in the amount of $225 per week, or $975
per month, a decrease of $316 per month. The court
found that the defendant had met his burden of proving
that there had been a substantial change in the financial
circumstances of the parties since the rendering of the
dissolution judgment. The court determined that, since
the dissolution judgment, the plaintiff’s net weekly
income had increased by 50 percent and her weekly
expenses had decreased by more than $500. In addition,
the defendant’s net weekly income had increased more
modestly, but his weekly expenses had increased by
almost $350. The court therefore concluded that modifi-
cation of the child support order was warranted.
   The court recalculated the parties’ presumptive
weekly child support obligations. According to the
court’s calculation, the parties’ presumptive weekly
child support obligation is $425, of which the plaintiff
is responsible for 38 percent, or $161 per week, and
the defendant is responsible for 62 percent, or $264
per week. The court further noted that the defendant’s
monthly child support obligation under the guidelines
would be $1144 per month, absent a deviation.
  The court found the presumptive support amount to
be inequitable in light of the parties’ shared custody
arrangement and, therefore, concluded that a deviation
was warranted. In deviating from the presumptive sup-
port amount, the court ordered the defendant to pay
child support in the amount of $225 per week, or $975
per month, which represented a 14.77 percent down-
ward deviation. This appeal followed.
   On appeal, the defendant claims that the trial court
improperly calculated his child support obligation when
it granted his motion for modification, postjudgment.
Specifically, he claims that the modified child support
order ‘‘is not supported by the child support guidelines,
financial affidavits and testimony in this case.’’ We
disagree.
   We begin by setting forth the standard of review and
legal principles that guide our analysis of the defen-
dant’s claim. ‘‘An appellate court will not disturb a trial
court’s orders in domestic relations cases unless the
court has abused its discretion or it is found that it
could not reasonably conclude as it did, based on the
facts presented. . . . In determining whether a trial
court has abused its broad discretion in domestic rela-
tions matters, we allow every reasonable presumption
in favor of the correctness of its action. . . . Trial
courts have broad discretion in deciding motions for
modification. . . . [T]o the extent that the trial court
has made findings of fact, our review is limited to decid-
ing whether those findings were clearly erroneous.’’
(Citation omitted; internal quotation marks omitted.)
Robinson v. Robinson, 172 Conn. App. 393, 399–400,
160 A.3d 376, cert. denied, 326 Conn. 921, 169 A.3d
233 (2017).
   The defendant claims that the court improperly calcu-
lated his modified child support obligation. He first
argues that because the parties have shared custody of
their child, ‘‘the calculation for 50/50 shared custody is
done by subtracting the parent with the higher income’s
obligation with the obligation of the parent with the
lower income, therefore, the difference between the
two would be the obligation of the parent with the
higher income.’’ The defendant argues that, using this
formula, which had been provided to him by the family
relations officer, his modified child support obligation
should be $103 per week.
   The formula set forth by the defendant, however,
applies to cases involving split custody, not shared
custody.6 Defined in the regulations, ‘‘[s]hared physical
custody means a situation in which the physical resi-
dence of the child is shared by the parents in a manner
that ensures the child has substantially equal time and
contact with both parents. . . . Split custody means a
situation in which there is more than one child in com-
mon and each parent is the custodial parent of at least
one of the children.’’ (Internal quotation marks omit-
ted.) Regs., Conn. State Agencies §§ 46b-215a-1 (23),
(24).
   With respect to calculating child support in a shared
physical custody situation, the regulations provide in
relevant part: ‘‘[T]he presumptive current support order
shall equal the presumptive current support amount of
the parent with the higher net weekly income, payable
to the parent with the lower net weekly income.’’ Regs.,
Conn. State Agencies § 46b-215a-2c (7) (B). The regula-
tions further provide that, with respect to split custody,
child support is calculated in a different manner,
reflecting that the parents share more than one child
together. See Regs., Conn. State Agencies § 46b-215a-
2c (7) (A). It is undisputed that the parties in the present
case have shared custody of their child. Therefore, the
defendant is not entitled to modified child support in
an amount calculated according to the split custody
formula.
  Moreover, the defendant argues that the modified
child support order ‘‘is not supported by the child sup-
port guidelines, financial affidavits and testimony in
this case’’ because the parties have shared custody and
they spend an equal amount of money to support the
child. The defendant argues that at the November 6,
2017 hearing on the parties’ motions, both he and the
plaintiff testified that they spend an equal amount of
money to support their child.
    We first note that the court’s decisions to modify the
child support order and deviate from the presumptive
support amount are both discretionary in nature. See
General Statutes § 46b-86 (a) (‘‘any final order for the
periodic payment of permanent alimony or support
. . . may, at any time thereafter, be . . . modified by
the court upon a showing of a substantial change in
the circumstances of either party’’ [emphasis added]);
Regs., Conn. State Agencies § 46b-215a-5c (b) (6) (A)
(‘‘[w]hen a shared physical custody arrangement exists,
it may be appropriate to deviate from presumptive sup-
port amounts’’ [emphasis added]).
   Moreover, despite the parties’ shared custody
arrangement in which they each have custody of their
child 50 percent of the time, evidence was presented
from which the court could find that the parties do not
spend equal amounts of money to support their child.
At the hearing on the parties’ motions, the plaintiff
testified that she purchases all of the clothes for the
parties’ child.7 When asked whether she and the defen-
dant spend equal amounts of money on their child, the
plaintiff stated that ‘‘all of the clothes generally go to
me . . . . But I think with toys and little things like
that, going out to eat, I think, we equally, you know,
treat [the child].’’8 The defendant responded that he
agreed with the plaintiff’s statement. Accordingly, the
record does not support the defendant’s contention that
the parties spend equal amounts of money to support
their child, or that they testified as such at the hearing.
  For the foregoing reasons, we conclude that the court
did not abuse its discretion by ordering the defendant
to pay child support in the amount of $225 per week,
or $975 per month.
      The judgment is affirmed.
      In this opinion the other judges concurred.
  1
    On appeal, the defendant also claims that the court improperly calculated
the amount of his 2016 net annual bonus income that he was obligated to pay
to the plaintiff pursuant to the parties’ separation agreement. Specifically,
he argues that the court ‘‘holds the defendant responsible to pay the amount
of $2813.93 which has no supporting documentation regarding the calcula-
tion and does not equate to 15% of the net bonus of $11,823. The correct
calculation is $1773.’’
   On February 5, 2019, after oral argument before this court, we ordered
the trial court, pursuant to Practice Book § 60-2 (8), to resolve this factual
issue. The trial court held a hearing on February 19, 2019, during which it
heard testimony from each party and reviewed exhibits that were admitted
into evidence. In its decision, issued on February 20, 2019, the court vacated
the portion of its March 5, 2018 memorandum of decision in which it stated
that the defendant owed $2813.93 to the plaintiff as 15 percent of his 2016
net annual bonus income, ‘‘because the amount found to be owed is not
correct.’’ The court determined that ‘‘the defendant’s net annual bonus for
2016 was $11,823. The defendant owed 15 percent of his net annual bonus
to the plaintiff, in the amount of $1773.’’
   Because the defendant claims on appeal that ‘‘[t]he correct calculation
[of 15 percent of his 2016 net annual bonus income] is $1773,’’ the same
conclusion reached by the trial court in its February 20, 2019 decision, the
defendant’s claim has been rendered moot. See In re Emma F., 315 Conn.
414, 423–24, 107 A.3d 947 (2015) (‘‘An actual controversy must exist not
only at the time the appeal is taken, but also throughout the pendency of
the appeal. . . . When, during the pendency of an appeal, events have
occurred that preclude an appellate court from granting any practical relief
through its disposition of the merits, a case has become moot.’’ [Internal
quotation marks omitted.]).
   2
     The parties had filed a motion to waive the statutory time period pursuant
to General Statutes § 46b-67 (a), on the ground that the parties had reached
an agreement as to all of the terms of their divorce, which the court granted
on June 27, 2016.
   3
     The child lives with each parent fourteen days in a twenty-eight day
cycle, or 50 percent of the time.
   4
     The separation agreement provides in relevant part: ‘‘[E]ach parent shall
inform the other parent of any change in his or her income of 15 [percent]
or more by the end of the month in which such change in income occurs.’’
   5
     With respect to the plaintiff’s motion for modification, the court found
that ‘‘the plaintiff has not sustained her burden of proving that a modification
of the allocation of [the child]’s health insurance premiums is warranted as
a result of the substantial change in the financial circumstances of the
parties.’’ It reasoned: ‘‘The defendant’s financial affidavit reports that he
pays $128 per week, for health insurance for himself and [the child]; however,
the cost of [the child]’s health insurance is not separately stated. Without
this information, the court is unable to determine the cost to each party of
his or her share of [the child]’s health insurance premiums, and whether,
as the plaintiff contends, her share is unduly burdensome.’’ The plaintiff
has not appealed from this judgment.
   6
     The court, in its memorandum of decision, recognized this distinction.
It noted that ‘‘[h]andwritten notations on the child support guidelines work-
sheet reflect a split custody analysis, which is not at issue in this case.’’
   7
     We also note that the court, in denying the plaintiff’s motion for modifica-
tion of her contribution for the cost of the child’s insurance, recognized
that the presentation of the motion was incomplete, in that on the defendant’s
financial affidavit, the cost of the child’s health insurance premium is not
separately stated from the cost of the defendant’s health insurance premium.
See footnote 5 of this opinion.
   8
     The plaintiff explained: ‘‘I definitely do a big seasonal shop at the begin-
ning of the season, so I bought all her winter stuff, new boots, jackets, snow
stuff, and I’m buying, you know, whatever I go out if there’s a sale I’ll get
her clothes, I just bought her a dress yesterday.’’